On December 7, 1995, it was ordered, adjudged and decreed that for the offense of Deliberate Homicide, a felony, the defendant is sentenced to Montana State Prison for a period of 100 years. It is further ordered, adjudged and decreed that for use of a weapon in the commission of an offense, the defendant is sentenced to Montana State Prison for a period of 10 years. The foregoing sentences shall run consecutively to each other. The defendant is denied eligibility for parole or suspended release, pursuant to Section 18-202, MCA.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *63of the Sentence Review Division. The defendant acknowledged that he understood this and requested, on the advise of his attorney, that his case be continued to the August hearings.
DATED this 4th day of June, 1996.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal